DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to applicant’s Appeal brief submission and arguments and remarks dated 02/19/2021. Claims 1, 14, and 18 are amended by an Examiner amendments following a call with, and an email from applicant’s representative dated 04/05/2021.
Status of Claims
Claims 1, 14, and 18 are currently amended
Claims 2, 4-5, 10, 12-13, 15-16 and 19 are originals. 
Claims 3, 6-9, 11, 17 and 20 were previously presented.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from attorney Kelly Feimster on 04/05/2021. Claims 1, 14, and 18 were amended to include a step of “wherein the is a document prepared with a desired targeted personality for a brand”.
The claims has been amended as follow:
This listing of claims will replace all prior listings, and versions, of claims in the application.
1. (Currently Amended) One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
obtaining target content for which brand personality prediction is desired; 
converting the text of the target content into a sequence of tokens by passing the text through a tokenizer; 
tagging each token with a part of speech tag using a part of speech tagger; identifying content features associated with the target content by analyzing the part-of-speech label of each classified word and analyzing at least one of term features, affect-based features, or linguistic features indicative of at least one aspect of content text, wherein the term features are identified by transforming text from the target content into a set of n-grams, the affect-based features are identified by a Linguistic Inquiry and Word Count (LWIC), and the linguistic features are identified by counting occurrences of the linguistic elements; 
using the content features and a brand personality prediction model to predict a brand personality of the target content, wherein the target content is a document prepared with a desired targeted personality for a brand; and    
providing, for display via a graphical user interface, content modification suggestions that indicate suggestions of how to modify an amount of personality conveyed by the target content 
2. (Original) The one or more computer storage media of claim 1, wherein the target content is provided by an entity publishing the target content.  
3. (Previously Presented) The one or more computer storage media of claim 1, further comprising: 
obtaining personality annotations associated with training content, the personality annotations provided by human annotators; and 
training the brand personality prediction model based on the content features and the personality annotations, the brand personality prediction model configured to predict an extent of a brand personality in association with new content.  
4. (Original) The one or more computer storage media of claim 1, wherein the brand personality comprises sincerity, sophistication, excitement, competence, or ruggedness.  
5. (Original) The one or more computer storage media of claim 1 further comprising providing an indication of the predicted brand personality to a provider of the target content.  
6. (Previously Presented) The one or more computer storage media of claim 1, wherein the personality dimension is a selected desired personality for a brand.  
7. (Previously Presented) The one or more computer storage media of claim 1, wherein the request comprises an indication to increase or decrease the level of the predicted brand personality of the target content.  
8. (Previously Presented) The one or more computer storage media of claim 6, wherein the selected desired personality for the brand is one or more of sincerity, sophistication, excitement, competence, or ruggedness.  
9. (Previously Presented) The one or more computer storage media of claim 1 further 
10. (Original) The one or more computer storage media of claim 1, further comprising training the brand personality prediction model using content features identified in association with training content and corresponding personality annotations.  
11. (Previously Presented) A computerized method to facilitate brand personality prediction, the method comprising: 
collecting training content using a crawler;
converting text of the training content into a plurality of tokens by passing the text through a tokenizer; 
classifying each word of the converted text into a part-of-speech label using a part-of-speech tagger; 
identifying content features associated with the training content by analyzing the part-of-speech label of each classified word and analyzing at least one of term features, affect-based features, or linguistic features indicative of at least one aspect of content text, wherein the term features are identified by transforming text from the target content into a set of n-grams, the affect-based features are identified by a Linguistic Inquiry and Word Count (LWIC), and the linguistic features are identified by counting occurrences of the linguistic elements; 
obtaining personality annotations associated with the training content, the personality annotations provided by human annotators; and 
training a brand personality prediction model based on the content features and the personality annotations, the brand personality prediction model configured to predict an extent of a brand personality in association with a new content.  

13. (Original) The method of claim 11, wherein the training content comprises a plurality of online electronic documents.  
14. (Currently Amended) The method of claim 11, wherein the new content is a document prepared with a desired targeted personality for a brand.  
15. (Original) The method of claim 11, wherein the personality annotations comprise personality scores provided by the human annotators that indicate a measure of personality evoked by the training content.  
16. (Original) The method of claim 11, further comprising using the brand personality prediction model to predict the extent of the brand personality in association with the new content.  
17. (Previously Presented) A computer system comprising: 
one or more hardware processors; and 
one or more hardware computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to execute: 
a model generating means configured to generate at least one brand personality prediction model using training content, collected by a web crawler, and corresponding personality annotations and identify content features associated with the training content, wherein the content features associated with the training content are identified by analyzing at least one of term features, affect-based features, or linguistic features indicative of at least one aspect of content text, wherein the term features are identified by transforming text from the target content into a set of n-grams, the affect- based features are identified by a Linguistic Inquiry and Word Count 
a brand personality prediction means configured to predict brand personality for content using the at least one brand personality prediction model; and 
a content modification means configured to: 
determine one or more content modification suggestions to modify the level of the predicted brand personality of the content; and 
modify the level of the predicted brand personality of the content based on a selection of the one or more content modification suggestions.  
18. (Currently Amended) The system of claim 17, wherein the content is a document prepared with a desired targeted personality for a brand.  
19. (Original) The system of claim 17, wherein the personality annotations are provided by annotators indicating an extent of personality evoked by the training content.  
20. (Previously Presented) The system of claim 17, wherein the brand personality prediction means is further configured to identify the content features associated with the content, and using the identified content features along with the at least one brand personality prediction model to predict brand personality for the content.

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
Regarding eligibility of the claims under 101, limitations of the independent claims are integrated into a practical application. Specifically, “converting the text of the target content into 
tagging each token with a part of speech tag using a part of speech tagger;
identifying content features associated with the target content by analyzing the part-of-speech label of each classified word and analyzing at least one of term features, affect-based features, or linguistic features indicative of at least one aspect of content text, wherein the term features are identified by transforming text from the target content into a set of n-grams, the affect-based features are identified by a Linguistic Inquiry and Word Count (LWIC), and the linguistic features are identified by counting occurrences of the linguistic elements; 
using the content features and a brand personality prediction model to predict a brand personality of the target content, wherein the target content is a document prepared with a desired targeted personality for a brand; and
providing, for display via a graphical user interface, content modification suggestions that indicate suggestions of how to modify an amount of personality conveyed by the target content for a personality dimension of the predicted brand personality of the target content”
Accordingly all the pending claims 1-20 are considered to be eligible under 35 USC § 101.
Regarding eligibility of the claims in view of the cited prior arts (35 USC § 103), 
Applicant’s arguments dated 02/19/2021 regarding the cited prior arts are persuasive. 
Specifically, the cited references do not teach or suggest “using the content features and a brand personality prediction model to predict a brand personality of the target content, wherein the target content comprises a single document prepared with a desired targeted personality for a brand” and “providing content modification suggestions that indicate suggestions of how to modify an amount of personality conveyed by the target content for a personality dimension of 
The cited references by the Examiner taken individually or in combination do not teach “using the content features and a brand personality prediction model to predict a brand personality of the target content, wherein the target content comprises a single document prepared with a desired targeted personality for a brand” and “providing content modification suggestions that indicate suggestions of how to modify an amount of personality conveyed by the target content for a personality dimension of the predicted brand personality of the target content”.
The pending claims 1-20 are therefore distinguished from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Martin Eisend & Nicola E. Stokburger-Sauer, Brand personality: A meta-analytic review of antecedents and consequences, Published online: 27 February 2013 © Springer Science+Business Media New York 2013.
The publication discloses investigating the antecedents and consequences of the brand personality dimensions of sincerity, excitement, competence, sophistication, and ruggedness, as suggested by Aaker (Journal of Marketing Research 34:347–356, 1997). The authors synthesize the results from 76 independent samples in 56 studies. The meta-analysis finds several new 
2) Anbang Xu, Haibin Liu, Liang Gou, Rama Akkiraju, Jalal Mahmud, Vibha Sinha, Yuheng Hu, Mu Qiao, Predicting Perceived Brand Personality with Social Media, IBM Research - Almaden, San Jose, CA, USA {anbangxu, haibinliu, lgou, akkiraju, jumahmud, vibha.sinha, yuhenghu, mqiao}@us.ibm.com, 2016.
The publication discloses Brand personality has been shown to affect a variety of user behaviors such as individual preferences and social interactions. Despite intensive research efforts in human personality assessment, little is known about brand personality and its relationship with social media. Leveraging the theory in marketing, we analyze how brand personality associates with its contributing factors embodied in social media. Based on the analysis of over 10K survey responses and a large corpus of social media data from 219 brands, we quantify the relative importance of factors driving brand personality. The brand personality model developed with social media data achieves predicted R2 values as high as 0.67. It is concluded by illustrating how modeling brand personality can help users find brands suiting their personal characteristics and help companies manage brand perceptions.
3) Akkiraju; Rama Kalyani T. et al. (US 20170061497 A1) discloses Mechanisms are provided to implement a brand personality inference engine. The mechanisms receive crowdsource information and extract features associated with a brand from the crowdsource 
4) Akkiraju; Rama Kalyani T. et al. (US 20170061448 A1) discloses mechanisms are provided to implement a brand personality perception gap assessment engine. The mechanisms receive an inferred brand personality for a specified brand. The mechanisms further receive an intended brand personality for the specified brand. The mechanisms calculate at least one gap between the inferred brand personality and the intended brand personality. The mechanisms output an output indicating aspects of the at least one gap.
5) Zazza; Frank (US 20160027064 A1) discloses A brand behavior pattern may be determined based on the brand's performance in meeting the milestones set by brand managers. The degree of variation for a given brand behavior pattern may be quantified as a deviation percentage of the brand behavior pattern. The deviation percentage has been observed to be a key indicator in assessing effective matches between brands and mass media for embedded marketing. The brand personality parameter is concerned with human characteristics attributed to a brand and/or product. Brand personality examples include: excitement (e.g., carefree, spirited, youthful, etc.), sincerity (e.g., genuine, kind, family-oriented, thoughtful, etc.), ruggedness (e.g., rough, tough, outdoors, athletic, etc.), competence (e.g., successful, accomplished, influential, leadership, etc.), and sophistication (e.g., elegant, prestigious, pretentious, etc.).
6) Zhou; Michelle Xue et al. (US 20170046748 A1) discloses the human traits derived by the Brand Related Human Trait Determiner 418 are also used by the Brand Personality Trait Determiner 424 to derive a set of brand personality traits. Although a brand may be characterized by a set of human traits as derived by the Brand Related Human Trait Determiner 418, a brand is not a person after all. Certain human traits may not make sense to portray a brand, e.g., "Neuroticism." Thus brand personality models may be used to derive a sub-set of human traits to characterize a brand. The Brand Personality Trait Determiner 424 is to use the derived human traits to infer a set of brand personality trait scores.
7) Moreau; Stephane et al. (US 20170017971 A1) discloses an example text mining process is outlined in the following paragraphs. An embodiment can use such a text mining technique to identify important keywords and features in a marketer's product feature description web page using the NLTK. The first text mining step is to tokenize the web page content using " tokens=nltk.word_tokenize(content)." The next step is to convert the tokenized text from the page to lower case using "words=[w.lower( ) for w in tokens]." Then, an embodiment can do stemming, which is a process for finding stems of the words. The NLTK offers two stemmers, Porter and Lancaster.
8) Akkiraju; Rama Kalyani T. et al. (US 20170060982 A1) discloses the mechanisms of the illustrative embodiments group the personality traits of the BPS into five dimensions, i.e. " Sincerity", "Excitement", "Competence", "Sophistication", and "Ruggedness." The visualization shown in FIG. 7B shows the brands clustered on each dimension with medians of their values with regard to each of the dimensions shown as vertical lines in each cluster.
9) Lai; Jennifer et al. (US 20170193533 A1) discloses analyzing, using the processor system, the image data to extract one or more textual features of textual content associated with 
10) Kau; Christian B. et al. (US 20140337009 A1) discloses generate a first repository that includes a predetermined general personality profile and/or a dictionary that includes words, phrases, and/or sentences that are correlated with the personality profile; generate a second repository that includes a predetermined participant personality profile for a participant and/or a dictionary of words, phrases, and/or sentences that are correlated with the predetermined participant personality profile, wherein the participant is associated with an electronic communication; perform a psycho-linguistic analysis on the electronic communication using the first repository and/or the second repository, wherein performing the psycho-linguistic analysis of the electronic communication includes program code to determine which words included in the electronic communication have a correlation with the predetermined participant personality profile of the participant; and; generate an alternative suggestion for a word, phrase, and/or sentence included in the electronic communication that is correlated with a predetermined participant personality profile and/or a predetermined general personality profile.

Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent 

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623